Citation Nr: 9904583	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from October 1966 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied an 
increased disability rating for PTSD.

Additional evidentiary development and due process are needed 
prior to further disposition of the veteran's claim for an 
increased disability rating for PTSD. 

During the pendency of this claim for increase, the criteria 
for evaluating psychiatric disorders in the VA Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4 (1996), was amended 
effective November 7, 1996.  See 61 Fed. Reg. 46728 
(September 5, 1996).  In addition to modified rating 
criteria, the amendment provided that the diagnoses and 
classification of mental disorders be in accordance with DSM-
IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition).  See 
38 C.F.R. §§ 4.125 through 4.130 (1998).  The amended 
regulations in 38 C.F.R. § 4.130 establish a general rating 
formula for mental disorders and assign disability 
evaluations according to the manifestation of particular 
symptoms.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  The veteran received notice of the new regulations 
in the statement of the case of June 1997.  However, he has 
not received notice of the old regulations, and the RO has 
not determined which version of the rating criteria, if 
either, is more favorable to the veteran's increased rating 
claim.  Accordingly, after completion of the requested 
evidentiary development, the RO should determine which 
version of the rating criteria, if either, is more favorable 
to this claim and rate the veteran's service-connected PTSD 
under the more favorable version.  If neither is more 
favorable, use the new criteria.  The veteran should then be 
informed of the old criteria in a supplemental statement of 
the case.

In addition to the veteran's service-connected PTSD, the 
medical evidence shows diagnosis of schizoaffective disorder.  
He also has cocaine and alcohol dependency, and the VA 
examiner in 1997 indicated that the veteran had a psychotic 
disorder, perhaps induced by drugs, with affective-like 
symptoms.  These nonservice-connected psychiatric disorders 
may be contributing to the social and industrial impairment 
that the veteran is experiencing.

Therefore, an additional psychiatric examination is 
necessary.  It is unclear whether any of the veteran's social 
and occupational impairment is attributable to nonservice-
connected disorders.  It is essential that an attempt be made 
to separate the effects of the veteran's service-connected 
PTSD from his other psychiatric disorders so that the 
appropriate disability rating may be assigned.  Therefore, in 
order to assure that VA's statutory obligation to assist the 
veteran is fulfilled, another examination is required.  See 
Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993) (the Board's 
evaluation cannot be fully informed without an examination 
thoroughly describing the degree of disability attributable 
to the veteran's service-connected psychiatric disorder as 
opposed to diagnosed, nonservice-connected psychiatric 
disorder(s)); see also Shoemaker v. Derwinski, 3 Vet. 
App. 248, 254-55 (1992).

The veteran is receiving Social Security disability benefits.  
The RO should request all medical and adjudication records 
relating to the veteran's Social Security disability benefits 
and any administrative or adjudicative action with respect 
thereto.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA 
is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight). 

Accordingly, while the Board regrets the delay, the case is 
REMANDED for the following:

1.  Request that the veteran provide a 
list of the names and addresses of any 
medical providers that have treated him 
recently for PTSD.  After securing any 
necessary releases, request from the 
sources listed by the veteran all records 
of any treatment, which are not already 
on file, and associate all records 
obtained with the claims file.  If any 
private treatment records are not 
obtained, tell the veteran and his 
representative, so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  The letter 
requesting such records should include a 
citation to appropriate legislative 
authority requiring that other Federal 
agencies provide such information as the 
Secretary may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 
1991).  Associate all correspondence and 
any records received with the claims 
file.

3.  Upon completion of the above, 
schedule the veteran for a comprehensive 
VA psychiatric examination.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examination 
report must include the medical rationale 
for all opinions expressed.

First, all necessary tests and studies 
should be conducted in order to ascertain 
the severity of the veteran's service-
connected PTSD.  It is requested that the 
examiner assign a Global Assessment of 
Functioning (GAF) score consistent with 
the American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV), including an explanation of what the 
assigned code means.

Second, it is requested that the VA 
examiner discuss the prior medical 
evidence regarding the veteran's service-
connected PTSD and reconcile any 
contradictory evidence regarding the 
level of the veteran's occupational 
impairment and any prior medical findings 
such as GAF scores.

Third, the examiner is asked to render a 
medical opinion as to which of the 
veteran's symptomatology and/or social 
and occupational impairment is 
attributable to the service-connected 
PTSD as opposed to any nonservice-
connected conditions.  If it is 
impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.

4.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

5.  Thereafter, readjudicate the 
veteran's claim for an increased 
disability rating for PTSD.  Consider 
whether either the new or the old version 
of the rating criteria for psychiatric 
disorders is more favorable to the 
veteran's claim.  See VAOPGCPREC 11-97; 
Rhodan v. West, 12 Vet. App. 55 (1998).  
Prior to the effective date of the 
revised criteria (November 7, 1996), the 
RO should apply the old version of the 
rating criteria.  From the effective date 
of the revised criteria, apply the more 
favorable version.  If the result is the 
same under either criteria, the RO should 
apply the revised criteria from November 
7, 1996.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, which includes the 
rating criteria in effect for psychiatric 
disorders prior to November 1996.  Allow 
an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


